        Case 1:19-cv-08687-GHW-KNF Document 19 Filed 08/21/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/21/2020
 -------------------------------------------------------------X
                                                              :
 SKYLER WILLIAMS,                                             :
                                                              :
                                                   Plaintiff,:
                                                              : 1:19-cv-08687-GHW-KNF
                              -against-                       :
                                                              :          ORDER
 ANDREW M. SAUL, Commissioner of Social :
 Security Administration,                                     :
                                                              :
                                               Defendant.:
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

       On March 5, 2020, the Court ordered the parties to confer about whether they would

consent to conducting all further proceedings before the assigned Magistrate Judge. Dkt No. 14.

The parties were directed to file a letter on ECF stating whether they did or did not consent. Id.

The parties did not respond as directed in the Court’s prior order.

       Accordingly, it is again hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge.

       If both parties consent to proceed before the Magistrate Judge, counsel for the defendant

must, within two weeks of the date of this order file on ECF a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this order

(and also available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The

executed form should be filed on ECF as a “Proposed Order,” and be described using the “Consent

Order” filing event in accordance with ECF Rule 13.18. If the Court approves that form, all further

proceedings will then be conducted before the assigned Magistrate Judge rather than before me.

Any appeal would be taken directly to the United States Court of Appeals for the Second Circuit, as
      Case 1:19-cv-08687-GHW-KNF Document 19 Filed 08/21/20 Page 2 of 2



it would be if the consent form were not signed and so ordered.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, within two weeks of the date of this order

advising the Court that the parties do not consent, but without disclosing the identity of the

party or parties who do not consent. The parties are free to withhold consent without negative

consequences.

       The parties are admonished that failure to follow the Court’s orders can result in a variety of

sanctions, including monetary sanctions.

       SO ORDERED.

 Dated: August 21, 2020                             _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
